IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: ADOPTION OF: E.P., III                 : No. 17 MAL 2016
                                              :
                                              :
PETITION OF: A.M., MOTHER                     : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of February, 2016, the Petition for Allowance of Appeal

is DENIED.

      Justice Eakin did not participate in the consideration or decision of this matter.